DAVID L. YLITALO
                                         Attorney at Law
                                         319 Maverick Street
                                     San Antonio, Texas 78212
                                        d.ylitaIo@ylitalolaw.com

                                          August 31, 2015

The Honorable Sandee Bryan Marion Chief Justice
Fourth Court of Appeals
Cadena-Reeves Justice Center
300 Dolorosa, Suite 3200
San Antonio Texas 78205-3037

                                                                                                I


          Re:    Cause. No. 04-14-00807-CV ; Brad and RunJi Aery, andlhe Knuse Inlervenor.':
                 Lloyd House. Robert Eugene House, Magdalen House, Judith Ann House,
                 Wayne House, Jimmy R. House, Edna Pawelek Ulbrich, Peter Pawelek;
                 Jesse Pawelek, Ruby Pawelek Schumacher, Elizabeth Pawalek Reigh, Roy
                 Mitch V. Hoskins, Inc., el al. In the Fourth Court of Appeals

The Honorable Sandee Bryan Marion:

        This is to inform the court that David L. Ylitalo, attorney of record for Appellee Leonard
K. Hoskins, in the above-matter, has changed his firm and address. Effective August 31, 2015,
all correspondence, pleadings, motions, and other instruments should be directed to:

                                           David Y. Ylitalo
                                         319 Maverick Street
                                     San Antonio, Texas 78212
                                      Texas Bar No. 22155500
                                  Email: d.ylitalo@ylitalolaw.com
                                     Telephone: 210-224-1819
                                      Facsimile: 210-224-0141


         Thank you, and if you have any questions, please contact me.

                                                Sincerely,


                                                  '     .        J                '
                                                &vid L. Ylitalo ^
     DLY.sc




                             Pi K)NJ-: (210) 224-1819       FAX: (210) 224-0141
4814-3472-6695. VI
 The Honorable Sandee Bryan Marion Chief Justice
 August 31,2015
 Page 2


                                                        danpozza@yahoo.com
 Dan Pozza
 KUSTOFF & PHIPPS, LLP
4103 Parkdale Street
 San Antonio, Texas 78229
Attomevs for BradAerv and RaneUAerv

Ellen Mitchell                                           emitchell@dykema.com
C. David Kinder                                         dkinder@dykema.com
DYKEMA COX SMITH
112 E. Pecan Street, Suite 1800
San Antonio, Texas 78205
Attorneysfor C. Clifton Hoskins. and Hoskins, Inc.

Rosemarie Kanusky                      Rosemarie.Kanusky@nortonrosefulbright.com
John W. Weber, Jr.                      John.Weber@nortonrosefulbright.com
JeffreyA. Webb                          Jeff.Webb@nortonrosefiilbright.com
NORTON ROSE FULBRIGHT
300 Convent Street, Suite 2100
San Antonio, Texas 78205-3792
Attorneysfor the House Family

 Melanie Hessler Phipps                                 mphipps@kplegal.com
 KUSTOFF & PHIPPS, LLP
 4103 Parkdale Street
 San Antonio, Texas 78229
Attorneysfor BradAery and Randi Aery

 Mark K. Whyte                                          whyte@bmpllp.vom
 BEARNE, MAYNARD & PARSONS, L.LP.
 112 East Pecan Street, Suite 2750
 San Antonio, Texas 78205
Attorneysfor BradAery and Randi Aery

John George, Jr.                                        jgeorgejr@bmpllp.com
Matthew F. Wymer                                        jmann@jw.com
BEIRNE, MAYNARD & PARSONS, LLP
112 East Pecan Street, Suite 2750
San Antonio, Texas 78205
Attorneysfor Aery Family




4814-3472-6695.vl
 The Honorable Sandee Bryan Marion
 August 31,2015
 Page 3


 Peter E. Hosey                                   phosey@jw.com
 Julia W. Mann                                    jmann@jw.com
 JACKSON WALKER,LLP
 112 East Pecan Street, Suite 2400
 San Antonio, Texas 78205
Attorneysfor Lee Ann Kulka,
Lee Roy Hoskins, III, andAndrea Jurica

  Conner R. Jackson                               cjackson@hfcllaw.com
  R. Clay Hoblit                                  choblit@hidlaw.com
  HOBLIT FERGUSON DARLING, LLP
  2000 Frost Bank Plaza
  802 North Carancahua
 Corpus Christi, Texas 78401
 Attorneysfor Aurora Resources Corporation

 JasonA. Newman                                   Jasomnewman@bakerbotts.com
 BAKER BOTTS
 One Shell Plaza
 910 Louisiana Street
 Houston, Texas 77002-4995
Attorneysfor TEXOZ E&P I, Inc.

Ezra A. Johnson                                   ejohnson@uiQblaw.com
UBL, FITZSIMONS, JEWETT & BURTON, PLIC
4040 Broadway, Suite 430
San Antonio, Texas 78209
Attorneysfor Blake C Hoskins

David W. Navairo                                  dnavarro@hsiblaw.com
BrendanC. Hohn                                    bholm@hsiblaw.com
HORNBERGER          SHEEHAN     FULLER   REITER
WrriENBERG & GARZA INCORPORATED
The Quarry Heights Building
7373 Broadway, Suite 300
San Antonio, TX 78209
Attorneysfor Brent C Hoskins




4814-3472-6695.vl
The Honorable Sandee Bryan Marion
August 31,2015
Page 4


Bruce D. Oakley                                Bruce.oakley@dioganlovells.com
Robert L. Pillow                               Robert.pillow@hoganlovells.com
HoGAN LovELLs US LLP
700 Louisiana Street, Suite 4300
Houston, Texas 77002
Attorneysfor Armadillo E&P, Inc.,
SEA Eagle Ford, LLC, and
Sundance Energy, Inc.

Michael C. Sartori                             Michael@msarton.com
LAW OFHCEGF MICHAEL C. SARTORI
P.O. Box 1222
502A Houston Street
George West, Texas 78022
Attorneysfor HosMns, Inc., C CliftonHosldns,
Trudy Day, and Hazel Q. Hosldns

Benjamin F. Youngblood, III                    bfy@prodigy.net
BENJAMlNF.YOUNGBLOODm, PLLC
8207 Callaghan Road, Suite 100
San Antonio, Texas 78230
Attorneysfor Jane W. Hosldns




4814-3472-6695.V1